Case 19-20140         Doc 22       Filed 11/08/19 Entered 11/08/19 08:31:13                    Desc Main
                                     Document     Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION
 IN RE:                              *
                                     *
  TOSHA YVETTE MOORE                 *   Case No. 19-20140
  701 N CASS ST                      *   Chapter 13
  JEFFERSON, TX 75657                *
   xxx-xx-9306                       *
                                     *
                                     *
 Debtor


                   TRUSTEE’S REPORT ON 341 CREDITORS’ MEETING
                      (Hereinafter referred to as “Trustee’s 341 Report”)

 ATTORNEY FOR DEBTOR1: LEE LAW FIRM, PLLC
 CHAPTER 13 TRUSTEE: Lloyd Kraus

 I.      General Information on Case:
  Date Petition Filed On                               9/19/2019
  Date of First Meeting of Creditors                   11/6/2019
  Reset Date of Meeting of Creditors
  Date Meeting of Creditors was concluded              11/6/19
  Presiding Officer:                                   Bruce
  Confirmation Hearing Date                            12/19/2019
  First Year Tax Return/Refund to be turned            2019
  over to Trustee

 II.    Requested Amendments requested within 14 days of 341 Creditors’ Meeting:
  Plan         Must provide fixed monthly payment to secured creditors, no pro-rata
               payments; move North East Texas Credit Union to section 3.4 if
               attempting to pay full balance of home through Plan; Need to show 5 star
               direct payment by debtor and justification.
  Schedules
  Exemptions
  Budget       I – need actual income listed, not anticipated income; 8a – need detailed
               list of ordinary and necessary expenses $4,748.86; J – remove one of the
               land payments (listed twice)
  SOFA         #27 – list IH2S business and JTM Express
  Means Test
  Other        Amend matrix to add: Amelia Moore 701 N Cass St. Jefferson, TX

 1
   The use of the singular term “Debtor” in this Trustee’s Confirmation Report includes both debtors when
 the case has been initiated by the filing of a joint petition by spouses.
Case 19-20140          Doc 22      Filed 11/08/19 Entered 11/08/19 08:31:13                      Desc Main
                                     Document     Page 2 of 3



                    75657

 III.    Mortgage Information obtained during 341 Creditors’ Meeting:
  Under the Plan, does the Debtor pay direct post- No
  petition monthly mortgage payments?
  If Yes, complete the following information              n/a
  Name of Mortgage Company                                n/a
  Amount of Monthly Mortgage Payment                      n/a
  Due Date of Monthly Mortgage Payment                    n/a
  Is the Debtor current with Debtor’s post-petition n/a
  mortgage payments as of the date of Creditors’
  Meeting?
  If not current, what is the amount of the post-petition n/a
  mortgage arrears as of the date of Creditors’ Meeting
  (or number of months delinquent)?

 IV.    Verification/Information for Trustee requested 14 days before 341 Meeting (e-
 mail to docs@ch13tyler.com with the subject line containing the Debtor’s name and
 case number):
  Y N NA
               WWO Info
               Tax Returns                  Rec’d 2018 business and personal return.
               (last return filed)*         Need 2016 and 2017 – per IRS
               Bank Statements              Need 6 months
               (balance verification
               on Petition Date)
               Proof of Insurance
               [home, car(s)]
               Proof of Value of
               Real Estate
               Pay Stubs/Verification       Rec’d SSI income
               of Other Income
               Profit/Loss Statements       Need 6 months
               (business cases)
               Proof of Charitable
               Contributions (if over $100)
               Verification of Other
               Expenses (as requested)
               Other                        AMEND matrix (see above)
  x            Debtor Present?
          x    Co-Debtor, if any, Present?
  x            Debtor’s Attorney
               Present?
      x        Creditor(s) present?
 *No later than the day before the first 341 meeting, Debtor(s) are required to file all tax returns under
 applicable nonbankruptcy law for all tax periods ending during the 4 year period ending on date of the filing
Case 19-20140          Doc 22       Filed 11/08/19 Entered 11/08/19 08:31:13                       Desc Main
                                      Document     Page 3 of 3


 of the petition. If any such tax return has not been filed, the Trustee shall hold the meeting open for 30 days
 to allow the Debtor(s) to file such tax returns. 11 USC 1308. If the return(s) have not been filed after 30
 days, the Trustee shall conclude the 341 meeting and move to dismiss the case.

 V.      Additional Information provided to Debtor(s) at 341 Creditors’ Meeting:
  Did Debtor receive Trustee’s Memo Yes
  relating to treatment of tax refunds
  received during the pendency of the
  bankruptcy?

                                                            Respectfully submitted,

                                                            Lloyd Kraus
                                                            CHAPTER 13 TRUSTEE


                                               /s/ Lloyd Kraus
                                               Lloyd Kraus, Chapter 13 Trustee SBN 24066773
                                               110 N. College, Suite 1200
                                               Tyler, TX 75702
                                               (903) 593-7777; FAX (903) 597-1313



                                     CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and foregoing document
 has been served upon the following parties in interest by mailing a copy of same to them
 via first class mail or electronically on 11/8/2019:

          LEE LAW FIRM, PLLC
          8701 BEDFORD EULESS RD., SUITE 510
          HURST, TX 76053

          TOSHA YVETTE MOORE
          701 N CASS ST
          JEFFERSON, TX 75657




                                               /s/ Lloyd Kraus _____________
                                               Lloyd Kraus, SBN 24066773
